Exhibit 10.5
William Oakley
2006 Plan Year

REVISED
AMENDED SALARY DEFERRAL
AND MEMBERSHIP AGREEMENT

THIS SALARY DEFERRAL AND MEMBERSHIP AGREEMENT (“Agreement”) made this 30th day
of December, 2005, by and between the Federal Home Loan Bank of Boston (the
“Employer”) and William L. Oakley (the “Member”):

WITNESSETH

WHEREAS, the Member has been designated by the Personnel Committee of the Board
of Directors of the Federal Home Loan Bank of Boston as eligible to defer a
portion of his compensation from the Employer under the Federal Home Loan Bank
of Boston Thrift Benefit Equalization Plan (the “Thrift Benefit Equalization
Plan” or the “Plan”); and

WHEREAS, the Member desires to make such deferrals with respect to the 2006
calendar year; and

NOW, THEREFORE, the Employer and the Member hereby agree as follows:

1.                                       Subject to the provisions of
Article III of the Thrift Benefit Equalization Plan, the Member shall make
deferrals for the period beginning on January 1, 2006 and ending December 31,
2006. Such deferral may be discontinued only in accordance with the provisions
of Article III of the Plan regarding financial hardship. In order to make
elective deferrals for 2006, the Member must execute an Agreement no later than
December 30, 2005.

2.                                       Salary Deferrals

(a)                                  During the period of this Agreement, the
Member directs that the Bank reduce his Base Salary (as defined in the Thrift
Benefit Equalization Plan) that would be payable to him by the Bank during 2006
after his 401(k) contributions under the Thrift Plan would cease due to the
application of the Code Limitations (as defined in the Thrift Benefit
Equalization Plan) by [ 8 %] [up to 100%]. Such reduction, if any, shall be made
ratably in each payroll period commencing after the date of this Agreement or
the date the 401(k) contributions would cease due to the Code Limitations, if
later. The Bank agrees to make such reduction, and to credit such amount to the
Member’s Account under this Agreement.

(b)                                 The Member understands that the reductions
in his or her Base Salary as described in this paragraph 2 will be made, if, and
only if, the Member has elected to contribute the maximum amount of
401(k) contributions under the Thrift Plan for the calendar year as permitted by
the Code Limitations.


--------------------------------------------------------------------------------




(c)                                  For purposes of this Paragraph 2, any
change made to the Member’s rate of 401(k) contributions after December 31, 2005
shall be disregarded in determining the amount of deferral under the Thrift
Benefit Equalization Plan.

3.                             The Member elects to defer receipt of an amount
equal to [ 100 %] [up to 100%] of the sum of any regular account contributions
or 401(k) account contributions to the Thrift Plan for 2006 that would otherwise
be returned to the Member under the Thrift Plan after the end of 2006 on account
of the Code Limitations. Such reduction in compensation shall be made ratably
over the payroll periods remaining in the first calendar quarter following the
date the amount is determined.

4.                             The Member elects to defer receipt of [ 3 %] [up
to 100%] of his Incentive Compensation otherwise payable to him in such year.

5.                             The Member acknowledges that, by signing this
Agreement, the Employer is specifically authorized to reduce the Member’s base
pay and/or incentive compensation by the percentages or amounts specified in
paragraphs 2, 3, and 4. Any such reduction shall be made from the base pay
payable to the Member, during payroll periods, on and after the effective date
of this Agreement or the date the Member’s 401(k) contributions cease under the
Thrift Plan due to the statutory limit, if later. With respect to an election on
an initial Salary Deferral Agreement, such reduction, if any, shall apply to
compensation earned by the Member in payroll periods beginning after this
Agreement is submitted to the Committee.

6.                             All amounts deferred under this Agreement may be
held by the Employer for eventual distribution to the Member or his beneficiary
in accordance with the provisions of the Thrift Benefit Equalization Plan. All
amounts payable hereunder will be paid by the Employer from its general assets.

7.                             The Member elects to have the following
percentages of his elective contribution additions, incentive compensation
contribution additions, and employer matching contribution additions for 2006
credited under the Thrift Benefit Equalization Plan to his Retirement Account
and Post-Secondary Education Subaccount as follows:

2


--------------------------------------------------------------------------------




 

 

 

 

Post-Secondary

 

 

 

 

 

Retirement

 

Education

 

 

 

 

 

Account

 

Subaccount

 

Total

 

Elective Contribution Additions

 

100

%

_____%

 

=100%

 

 

 

 

 

 

 

 

 

Incentive Compensation Contribution Additions

 

100

%

_____%

 

=100%

 

 

 

 

 

 

 

 

 

Employer Matching Contribution Additions

 

100

%

_____%

 

=100%

 

 

The additions credited to the Post-Secondary Education Subaccount for 2006 shall
be allocated to specific Post-Secondary Education Subaccounts in the proportions
and paid in accordance with the distribution elections specified below. If you
elect to have compensation deferred under the Post-Secondary Education
Subaccount, then you should elect a date on which you will receive a
distribution. Under the American Jobs Creation Act, payments of compensation
deferred after 2004 cannot be based upon your child entering college.

Post-Secondary Education Subaccount Payment Date:  __________________

8.                                       Payment Date for Retirement Account.
[Note: If this is not your initial Deferral Agreement, complete this paragraph
only if you want to change your payment trigger event for your Retirement
Account. Otherwise cross out this paragraph.]

The Member elects to have amount credited to his Retirement Account paid in full
or distributed pursuant to his election under paragraph 9 below, as soon as
practicable following the:

        þ   Valuation Date, or                     o    January 1

coincident with or following the payment trigger event checked below:

( P )        The Member’s separation from service from the Bank.

(    )                            The Member’s attainment of age ____ [enter an
age], which shall not be  earlier than age 50 nor later than age 70½, and shall
not be fewer than three (3) years subsequent to his current age.

(    )                            The earlier of the Member’s separation from
service from the Bank or attainment of age _____ [enter an age], which shall not
be earlier than age 50 nor later than age 70½, and shall not be fewer than three
(3) years subsequent to his current age.

3


--------------------------------------------------------------------------------




(    )                            The later of the Member’s separation from
service from the Bank or attainment of age _____ [enter an age], which shall not
be earlier than age 50 nor later than age 70½.

If no election is made under this paragraph, payment will be made as soon as
practicable following the Valuation Date coincident with or following the
Member’s termination of employment.

Notwithstanding the preceding, the Member understands that in the event of his
death the balance in his Account will be paid as soon as administratively
practicable to the Member’s Beneficiary on or after the Valuation Date
coincident with or next following his date of death.

9.                                  Payment Form for Retirement Account. Check
one box. [Note: If this is not your initial Deferral Agreement, complete this
paragraph only if you want to change your form of payment. Otherwise, cross out
this paragraph.]

The Member elects to have this Retirement Account disbursed as follows:

( P )          In a cash single sum.

(    )                                 In semi-annual cash installments over a
period of [    ] years, [not to exceed ten years], payable as of January 1 and
July 1 of each calendar year.

If a Member fails to make an election under this paragraph 9, payment will be
made in a cash single sum.

10.                                The Member understands that any change under
paragraph 8 or 9 above with respect to deferrals prior to 2006 shall become
effective at such time as may be allowed under the Program as amended by the
Bank consistent with the requirements of Section 409A of the Internal Revenue
Code and IRS regulations and guidance (including IRS Notice 2005-1).

11.                                This Agreement shall be subject to and
governed by all of the terms and provisions of the Thrift Benefit Equalization
Plan, and any administrative rules and procedures the Employer has set up for
the Plan, and all elections made by a Member will only be effective in
accordance with the terms of the Plan and the administrative rules and
procedures. The duties and obligations of the Employer under the Plan and this
Agreement shall be carried out by the Personnel Committee of the Employer’s
Board of Directors.

12.                                Nothing in this Agreement shall obligate the
Employer to retain the Member in his capacity as an officer or employee of the
Employer.

4


--------------------------------------------------------------------------------




13.                            Subject to the provisions of Section 3.06 of the
Thrift Benefit Equalization Plan regarding financial hardship, the deferrals
specified by the Member under paragraphs 2, 3 and 4 of this Agreement shall be
irrevocable, except that changes may be allowed as provided under regulations,
revenue rulings, notices or other guidance issued by the U.S. Department of
Treasury or the Internal Revenue Service.

14.                            The Member acknowledges that he or his
beneficiary shall be responsible for all federal, state and local income taxes
on all benefits attributable to the Member under the Plan when they become due
and payable.

15.                                 The Member acknowledges that he has read and
received a copy of the Thrift Benefit Equalization Plan and this Agreement. This
Agreement is made pursuant to the terms and conditions of the Plan. All such
provisions of the Plan, including the terms defined therein are incorporated
herein and are expressly made a part of this Agreement by reference. To the
extent that any provision of this Agreement conflicts with any provisions of the
Plan, the terms of the Plan, as applicable, shall control.

The Member further acknowledges that new legislation, known as the American Jobs
Creation Act of 2004, has recently been enacted which contains provisions that
change the longstanding rules applicable to nonqualified deferred compensation
plans, such as the Bank’s Thrift Benefit Equalization Plan, effective for
deferrals of compensation after December 31, 2004. The Member understands that
significant changes will be made to the Thrift Benefit Equalization Plan in
order to be able to defer compensation under this Agreement on a tax advantaged
basis. You will be afforded another opportunity to consider this time and form
of payment for your 2005 and 2006 deferrals in connection with any changes made
to the plan by the Bank in light of IRS final regulations under Section 409A.

16.                            Subject to the provisions of the Plan, the Board
may amend or terminate the Plan or this Agreement at any time and for any
reason.

5


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Employer, by its duly authorized officers, and the
Member, have executed this Agreement the day and year first above written.

 



 

FEDERAL HOME LOAN BANK OF BOSTON

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ MICHAEL L. WILSON

 

 

 

 

 

 

 

 

 

 

 

Title:

 

Senior EVP & COO

 

 

 

 

 

 

 

ATTEST: (SEAL)

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ JANELLE K. AUTHUR

 

 

 

 

 

 

 

 

 

 

 

Title:

 

FVP/Exec. Director of Human Resources

 

 

 

 

 

 

 

 

 

 

 

MEMBER

 

/s/ WILLIAM L. OAKLEY

 

 

 

 

 

6


--------------------------------------------------------------------------------